Citation Nr: 1733187	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  05-37 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for attention deficit hyperactivity disorder (ADHD). 

3.  Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant served on active duty from July 1999 to December 1999 and from April 2002 to December 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2004 Department of Veterans Affairs (VA) Regional Office (RO) decisions, which denied claims for service connection for a bilateral knee disability and ADHD, and denied entitlement to nonservice-connected pension benefits.  In January 2006, a hearing was held before the undersigned Veterans Law Judge at the Jackson, Mississippi RO.  A transcript of that proceeding has been associated with the record.  The appeal was remanded in July 2007, September 2009, February 2011, and April 2014.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its April 2014 remand, the Board noted that in the February 2011 remand it was observed that the appellant was incarcerated. It instructed the RO/AMC to follow the VA Adjudication Procedure Manual in an attempt to schedule the appellant for the VA examinations that the Board previously, in its July 2007 and September 2009 remands, requested. 

In the April 2014 remand, the Board noted that there was a discrepancy in the record as to the willingness of the Mississippi Department of Corrections (MDOC) to make the appellant available for VA examinations.  The Board directed that the RO contact the Chief Medical Officer's office at the MDOC and describe the discrepancy in the November 2011 and June 2013 discussions with their office as to VA's attempt to afford the appellant VA examinations.  The Board requested that the RO request a response, in writing, as to whether they indeed would allow the appellant to be examined at a VAMC, or, if that was not possible, whether they would allow him to be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHAs.  The Board further requested that the RO inform the appellant and his representative of the response of the MDOC as to the scheduling of VA examinations.  The Board observed that if the MDOC allowed the appellant to be examined at a VAMC, or, if they allowed him to be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHAs, the appellant should be afforded a physical examination as to his bilateral knee disability and a psychiatric examination as to his ADHD.  Any medical testing was to be accomplished and the claims file was to be reviewed.  If the MDOC was not amenable to any of the examination options provided by VA, the RO was to then forward the appellant's claims file to appropriate VA examiners and request that they provide etiological opinions based on review of the claims file.

Subsequent to physical examination, if possible, the examiner was to state if the appellant's current bilateral knee disability included arthritis and whether it was at least as likely as not that such was related to service, considering the pain in the bilateral knees reported on his service separation examination in November 2002, and his January 2006 hearing testimony of in-service knee pain while getting on and off tanks, as well as bumping his knee and falling and hitting his knee. 

Subsequent to psychiatric examination, if possible, the examiner was to respond to the following inquiries.  As to each inquiry, the examiner was to consider the appellant's general assertion that the rigors of military life, including lack of sleep and proper nutrition and stressful field environments aggravated his ADHD.  Was the appellant's ADHD a congenital defect?  If so, was it at least as likely as not that his ADHD was subject to a superimposed disease or injury during service?  Was the appellant's ADHD a congenital disease?  If so, was it at least as likely as not that his ADHD manifested during service or preexisted service, but progressed at an abnormally high rate during service?  Was the appellant's ADHD neither a congenital defect nor a congenital disease?  If so, did ADHD clearly and unmistakably exist prior to the appellant's entry into his second period of active service, dated from April 2002 to December 2002; and if so, was such clearly and unmistakably not aggravated during or by his second period of active service beyond its natural progression?

The Board also requested that the RO contact the appellant at his prison address and provide him a copy of the July 2013 SSOC.

In conjunction with the remand, the RO, in January 2016, inquired if the MDOC would allow the appellant to be examined.  No reply was received.  In January 2016, the RO also sent the appellant's July 2013 SSOC to his last known prison address, which was returned as undeliverable.  In October 2016, the RO again inquired from the MDOC as to whether the appellant would be allowed to be scheduled for an examination.  Again, no response was received.  

In May 2017, opinions were received from VA examiners as to the etiology of any current knee and ADHD disorders.  

In the May 2017 opinion addressing the appellant's knee disorders, the examiner stated that he could find no records to support that the appellant had a chronic knee condition that was caused by or incurred in service.  He further noted that knee arthritis developed from many years and unless post trauma, was typically not secondary to any specific activity but was more associated with a natural process. He observed that bending down a lot, as the Veteran stated in the hearing, could be associated with anterior knee pain by overloading the patella tendon frequently but this was subsequent to military and still did not support an actual diagnosis.  The examiner stated that there were are no radiographs available and there was no examination that indicated enough details to state that the appellant had a diagnosis more than pain in knee.

In the May 2017 psychiatric opinion, the examiner indicated that he could not determine if ADHD was a current diagnosis as proper comprehensive neuropsychological testing had not been performed to formally determine a diagnosis of ADHD.  The examiner noted that the appellant entered and was discharged in 2002, honorable, due to physical condition and not disability.  He further observed that the Veteran was evaluated by psychologist during military entrance, and it was determined a diagnosis of ADHD.  He indicated that there was limited information regarding Veteran's pre-entry diagnosis and testing- information was insufficient.  Therefore, he was unable to provide an opinion without resort to mere speculation.

The Board observes that the question as to the whether the appellant could be scheduled for an examination while in the custody of the MDOC was never addressed.  The RO requested clarification on whether the appellant could be examined in January and October 2016 and never received an answer, as was required in the prior remand. 

Moreover, it appears that the appellant may not be incarcerated at this point.  As noted above, the RO, in January 2016, sent the appellant's July 2013 SSOC to his last known prison address, and this was returned as undeliverable.  Furthermore, the May 2017 SSOC and July 2017 Board notification letters were sent to a private address and have not been returned as undeliverable.  

Furthermore, the May 2017 opinions addressing the knee and ADHD problems both noted that the appellant had not been afforded comprehensive VA examinations to determine the presence of either disorder, with the May 2017 VA psychiatric examiner specifically indicating that he could not determine if ADHD was a current diagnosis as proper comprehensive neuropsychological testing had not been performed to formally determine a diagnosis of ADHD.

Given the lack of response received from the MDOC as to the scheduling of an examination of the appellant while incarcerated, the return of the July 2013 SSOC as undeliverable to the appellant's last known prison address in January 2016, the May 2017 SSOC and July 2017 Board letter being sent to the appellant at a private address and not being returned, and both May 2017 examiners indicating that an examination of the appellant had not been performed, noting that such an examination would have been beneficial in rendering their opinions, the Board is of the opinion that the appellant should be given the opportunity to appear for an examination, with the examiners providing the below requested opinions following examination of the appellant.  

As discussed in prior remands, the appellant's claim for pension is inextricably intertwined with his outstanding service connection claims and further consideration must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the appellant's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the appellant notified.

2.  Thereafter, schedule the appellant for a VA examination to determine the etiology of any current knee disorder.  All indicated tests and studies, including x-rays, should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner for review and the examiner should note such review in the report.  Subsequent to physical examination, the examiner should state if the appellant's current bilateral knee disability includes arthritis and whether it is at least as likely as not (50 percent probability or greater) that such is related to service, considering his pain in the bilateral knees reported on his service separation examination in November 2002, and his January 2006 hearing testimony of in-service knee pain while getting on and off tanks, as well as bumping his knee and falling and hitting his knee. 

Complete detailed rationale is requested for each opinion that is rendered.  

3.  Therafter, schedule the appellant for a VA psychiatric examination.  All indicated tests and studies should be performed and all findings must be reported in detail.  The examiner is to review the entire record and note such review in the report.  Following examination and review, the examiner is requested to render the following opinions:  

(a) Is the appellant's ADHD a congenital defect?  If so, is it at least as likely as not that his ADHD was subject to a superimposed disease or injury during service? 

(b)  Is the appellant's ADHD a congenital disease?  If so, is it at least as likely as not that his ADHD manifested during service or preexisted service, but progressed at an abnormally high rate during service? 

(c) Is the appellant's ADHD neither a congenital defect nor a congenital disease?  If so, did ADHD clearly and unmistakably exist prior to the appellant's entry into his second period of active service, dated from April 2002 to December 2002; and if so, was such clearly and unmistakably not aggravated during or by his second period of active service beyond its natural progression?

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard, and requires that the preexistence of a condition and the non-aggravation result be "undebatable." 

As to each inquiry, the examiner should consider the appellant's general assertion that the rigors of military life, including lack of sleep and proper nutrition and stressful field environments aggravated his ADHD.

The examiner should provide a complete rationale for any opinion provided. 

4.  The RO/AMC must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.

5.  After completing the above, and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted, the appellant and his representative should be furnished with an appropriate SSOC.  The appellant and his representative should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

